Title: To George Washington from Horatio Gates, 30 August 1780
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Hillsborough 30th August 1780
                        
                        My public Letter to Congress, has surely been transmitted to Your Excellency. Since then, I have been able to
                            collect authentic Returns of the Kill’d Wounded and Missing of the Officers of the Maryland Line, Delawar Regt
                            Artillerists, and those of the Legion under Colo. Armand, they are inclosed—The Militia broke so early in the Day, and
                            scattered in so many Directions, upon their Retreat; that very few have fallen into the Hands of the Enemy—By the Firmness
                            and Bravery of the Continental Troops, the Victory is far from bloodless on the part of the Foe; they having upwards of
                            Five Hundred Men, with Officers in Proportion, killed and wounded. I do not think Lord Cornwallis will be able to reap any
                            Advantage of Consequence, from his Victory; as this State seems annimated to reinstate and support the Army—Virginia I am
                            confident will not be less patriotic. By the joint Exertions of the two States, there is good Reason to hope, that should
                            the Events of the Campaign be prosperous to Your Excellency; all South Carolina might be again recovered—Lord Cornwallis
                            remained with his Army At Camden, when I received the last Accounts from thence. I am cantoning ours at Salisbury, Guildford,
                            Hillsborough, and Cross Creek. The Marylanders and Artillerists, with the General Hospital will be here—The Cavalry near
                            Cross Creek, and the Militia to the Westward—This is absolutely necessary as we have no Magazine of Provisions; and are
                            only supplied from hand to Mouth—Two Days after the Action of the 16th Fortune seem’d determined to continue to distress
                            us, for Colonel Sumpter, having marched near Forty Miles up the River Wateree; halted with the Waggons and Prisoners he
                            had taken the 15th, by some Indiscretion the Men were surprized, cutt off from their Arms, the whole routed; and the
                            Waggons and prisoners retaken—What Encouragement the numerous disaffected in this State, may give Lord Cornwallis, to
                            advance further into the Country; I cannot yet say—Colonel Sumpter, since his surprize, and Defeat upon the West side of
                            the Wateree; has reinstated and encreased his Corps to upwards of 1000 Men. I have directed him, to continue to harrass
                            the Enemy upon that Side—Lord Cornwallis will therefore be cautious how he makes any considerable Movement to the
                            Eastward; while this Corps remains in Force upon his Left Flank—and the Main Army, is in a Manner canton’d in his
                            Front—Anxious for the public Good, I shall continue my unwearied Endeavors, to stop the Progress of the Enemy; to
                            reinstate our Affairs, to recommence an Offensive War, and recover all our Losses in the Southern States. But if being
                            unfortunate, is solely Reason sufficient for removing me from Command, I shall most chearfully submit to the Orders of
                            Congress, and resign an Office few Generals would be anxious to possess; and where the Utmost Skill and Fortitude, is
                            subject to be baffled by the Difficulties, which must for a Time; surround the Chief in Command here—That your Excellency
                            may meet with no such Difficulties—That your Road to Fame, and Fortune may be smooth and easy, is the sincere Wish of Sir
                            Your Excellency’s most obedient humble Servant
                        
                            Horatio Gates
                        
                        
                            P.S. Your Commands in respect the Virginia Line, shall be exactly, and faithfully obeyed.
                        
                     Enclosure
                                                
                            
                                Hillsboro’ 29th Augt 1780
                            
                            List of Continental Officers Kill’d, Captivated, Wounded and Missing in the Actions of the 16th
                                & 18th Augt 1780
                            
                                Kill’d
                            
                            
                                
                                     
                                    
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    The Honorable Major Genl The Baron De Kalb
                                
                                
                                    
                                    Captain Williams
                                    
                                    6th
                                    
                                    Maryland Regt
                                
                                
                                    
                                    Captain Dewall
                                    
                                    2nd
                                    
                                    Do
                                
                                
                                    
                                    Lieutenant Donovan
                                    
                                    6th
                                    
                                    Do
                                
                                
                                    
                                    Lnt Adjt Coleman
                                    
                                    Artillery
                                
                            
                            
                                Prisoners
                            
                            
                                
                                     
                                    
                                     
                                    
                                     
                                    
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    Lieutent Colonel
                                    
                                    Woolford
                                    
                                    5th
                                    
                                    Maryland
                                    
                                    Wounded.
                                
                                
                                    
                                    Lieutt Colonel
                                    
                                    Vaughan
                                    
                                    
                                    
                                    Delaware
                                    
                                    
                                
                                
                                    
                                    Lieut. Coll 
                                    
                                    Porterfield
                                    
                                    
                                    
                                    Va State Regt 
                                    
                                    Wounded.
                                
                                
                                    
                                    Lt Colonel
                                    
                                    De Buson
                                    
                                    A.D. Camp Gl DeKalb 
                                    
                                    Do.
                                
                                
                                    
                                    Major 
                                    
                                    Winder
                                    
                                    1st
                                    
                                    Maryd Regt
                                    
                                    
                                
                                
                                    
                                    Major
                                    
                                    Patton
                                    
                                    
                                    
                                    Delaware Regt
                                    
                                    
                                
                                
                                    
                                    Major
                                    
                                    Pinckney
                                    
                                    A.D. Camp Genl Gates 
                                    
                                    Wounded.
                                
                                
                                    
                                    Captains
                                    
                                    Brice
                                    
                                    3d
                                    
                                    Maryd Regt
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Hoops
                                    
                                    4th
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Lynch
                                    
                                    5th
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Hamilton
                                    
                                    5th
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Hardman
                                    
                                    2d
                                    
                                    
                                    
                                    Wounded
                                
                                
                                    
                                    
                                    
                                    Smith
                                    
                                    3d
                                    
                                    
                                    
                                    Do
                                
                                
                                    
                                    
                                    
                                    Dorsey
                                    
                                    Artillery
                                    
                                    
                                    Do
                                
                                
                                    
                                    
                                    
                                    La Brune
                                    
                                    Legion
                                    
                                    
                                    Do
                                
                                
                                    
                                    
                                    
                                    Rhoads
                                    
                                    
                                    
                                    Delaware Regt
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                        Larmouth
                                    
                                    
                                    
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Capt. Lieut
                                    
                                    Waters
                                    
                                    Artillery
                                    
                                    
                                    
                                
                                
                                    
                                    Lieutenants
                                    
                                    Shoemaker
                                    
                                    4th
                                    
                                    Maryd Regt 
                                    
                                    Wounded
                                
                                
                                    
                                    
                                    
                                    Hanson
                                    
                                    4th
                                    
                                    Do
                                    
                                    Do
                                
                                
                                    
                                    
                                    
                                    Read
                                    
                                    5th
                                    
                                    Do
                                    
                                    Do
                                
                                
                                    
                                    
                                    
                                    Harris
                                    
                                    6th
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Wallace
                                    
                                    
                                    
                                    Artillery
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Root
                                    
                                    
                                    
                                    Legion
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Mosley
                                    
                                    
                                    
                                    Artillery
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Duff
                                    
                                    
                                    
                                    Delaware Regt
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Skillington
                                    
                                    
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Lt adjt
                                    
                                    Purvis
                                    
                                    
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Ensigns
                                    
                                    Burgess
                                    
                                    4th
                                    
                                    Maryd Regt
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Roach
                                    
                                    
                                    
                                    Delaware Regt
                                    
                                    
                                
                                
                                    
                                    Volunteers
                                    
                                    
                                        Nellson
                                    
                                    6th
                                    
                                    Maryd Regt
                                    
                                    Wounded.
                                
                                
                                    
                                    
                                    
                                    Rutlidge
                                    
                                    4th
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                        Wounded
                                    
                                    
                                    
                                
                                
                                    
                                    Captain
                                    
                                    Somerville
                                    
                                    6th
                                    
                                    Maryd Regt
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Gibson
                                    
                                    5th
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                        Roan
                                    
                                    Va state Artillery
                                    
                                
                                
                                    
                                    Lieutt
                                    
                                    Dewall
                                    
                                    3d
                                    
                                    Maryd Regt
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Sears
                                    
                                    2nd
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Ensign
                                    
                                    
                                        Fickle
                                    
                                    
                                    7th
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                        Missing
                                    
                                    
                                    
                                
                                
                                    
                                    Captain
                                    
                                    Morris
                                    
                                    7th
                                    
                                    Maryd Regt
                                    
                                    Wounded
                                
                                
                                    
                                    
                                    
                                    Gassaway
                                    
                                    2nd
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Lieut.
                                    
                                    Gassaway
                                    
                                    2nd
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Harris
                                    
                                    5th
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Ensign
                                    
                                    Mason
                                    
                                    2nd
                                    
                                    Do
                                    
                                    
                                
                                
                                    
                                    Captain 
                                    
                                    Meredith
                                    
                                    
                                    
                                    Artillery
                                    
                                    
                                
                                
                                    
                                    Capt. Lt 
                                    
                                    Blair
                                    
                                    
                                    
                                    Do
                                    
                                    
                                
                            

                            Sir
                            The above is the most accurate Return I can obtain at present—Those who have recd slight Contusions which
                                do not hinder their doing duty are not included. Yr most Obedt Hble Servant
                            
                                O.H. Williams
                            
                            
                                N.B. 700 Non Cmd Officers, & Soldiers, of the Maryland Division, have rejoind the Army.
                                    & mostly with their Arms. an Exact Return thereof shall be sent by the next conveyance.
                            
                            
                                Horatio Gates
                            
                        
                        
                    